Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 7, 2021

                                     No. 04-21-00444-CV

                               IN THE INTEREST OF E.J.R.

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01615
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

         Appellant Mom’s brief was due to be filed with this court on November 29, 2021. See
TEX. R. APP. P. 38.6(a). On the due date, Mom filed a motion for a twenty-day extension of time
to file her brief.
       Appellant Mom’s motion is GRANTED. Her brief is due on December 20, 2021.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court